DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 32-51 are pending in the application.  Claims 1-31 are cancelled.
Priority
	This application is a continuation of 16/541,504, filed August 15, 2019, which is a continuation of 15/736,179, filed December 13, 2017, which is a U.S. National Stage entry of PCT/US2016/39572, filed June 27, 2016, which claims the benefit of Provisional Patent Application No. 62/184,591, filed June 25, 2015.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 43-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of cancer, including prostate cancer, colorectal cancer and renal adenocarcinoma, where treatment comprises slowing, halting or reversing the progression of a disease or condition and/or reducing the symptoms of the disease or condition, does not reasonably provide enablement for prevention or cure of any form of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The instant specification at p. 6 lines 15-19 recites:
[a] "treatment effect" (e.g. with terms such as "treatment" and "treat") includes reducing or eliminating the appearance of a disease or condition, reducing or eliminating the symptoms of a disease or condition, slowing, halting, or reversing the progression of a disease or condition, or any combination thereof by administering a drug after the onset of the  disease or condition.  
Correspondingly, embodiments involving “eliminating the appearance of a disease of condition” are reasonably interpreted as claiming methods for the prevention of cancer as recited in the claims; embodiments involving “eliminating the symptoms of a disease or condition” are reasonably interpreted as claiming methods for the cure of cancer as recited in the claims.  In the absence of further guidance in the specification, prevention is held herein to mean prevention/prophylaxis of one or more symptoms of said diseases totally, absolutely, or permanently and elimination of the symptoms of a disease is held to mean curing said diseases totally, absolutely, or permanently.
The instant specification fails to provide information that would allow the skilled artisan to practice the full scope of the claimed invention. Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the predictability or unpredictability of the art; (4) the relative skill of those in the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. The relevant factors are discussed below.
(1) the nature of the invention: the instant invention pertains to methods for treatment of cancer, including prostate, colorectal cancer and renal adenocarcinoma by administration of a co-crystal form of oxaliplatin, a known platinum-based pharmaceutical entity.
(2) the state of the prior art and (3) the predictability or unpredictability of the art: platinum-based drugs are known to have a wide range of use in treating cancer (see, for example, Apps, Endocrine-related cancer 22.4 (2015): R219-R233). However, the skilled artisan would view that the prevention of cancer totally, absolutely, or permanently, is highly unlikely, since one cannot guarantee that the cancer will be prevented.  Further regarding pharmacological prevention of disease, Verweij (Preventive Medicine Between Obligation and Aspiration 2013, Springer Science and Business Media p. 1-190; Ch. 3 excerpt provided herein) notes (p. 39) that:
[l]ethal risks or risks of permanent disability due to preventive interventions will almost never be justifiable…[b]ecause all drugs have side effects, a vaccine or preventive drug should be extremely well tested before healthy people are exposed to it.

Based on the contents of the prior art and the contents of the specification, the state of the art is relatively high in terms of treating cancer with this class of agents (i.e. drugs whose API is a platinum-based analog or co-crystal thereof as claimed), where “treating” comprises slowing, halting or reversing the progression of a disease or condition and/or reducing the symptoms of a disease or condition. However, the state of the art indicates that the claimed pharmacological methods for successful prevention or prophylaxis of one or more symptoms of said diseases totally, absolutely, or permanently, when weighed against the associated risks of preventive/prophylactic treatment of healthy subjects with these agents, are decidedly unpredictable.  Similarly, curing cancer by administration of the currently-claimed platinum-based drugs is decidedly unpredictable based on the current specification and the state of the art.
(4) the relative skill of those in the art: the relative skill of those in the art is high, generally that of a PHD or MD with relevant training and/or experience in the area.
(5) the breadth of the claims: the claims are broad, comprising slowing, halting or reversing the progression of a disease or condition and/or reducing the symptoms of a disease or condition, and also preventing or curing cancer.
(6) the amount of direction or guidance presented and (7) the presence or absence of working examples: no examples of prevention/prophylaxis of any of the recited diseases totally, absolutely, or permanently are provided, or similarly, no examples of curing cancer are provided.  Note that lack of a working example is a critical factor to be considered especially in a case involving an unpredictable and undeveloped art. See MPEP 2164.
(8) the quantity of experimentation necessary:  the guidance from the specification or within the body of available prior art with regard to the actual prevention of cancer by methods comprising administration of the recited co-crystal forms, or indeed any platinum-based analog, fails to rebut the presumption of unpredictability extant in this art. Applicants fail to provide the guidance and information required to ascertain that the recited pharmacological agents will be effective in prevention or cure of cancer, without resorting to undue experimentation. 
Absent a reasonable a priori expectation of success for using the specific compounds to prevent or cure cancer, one skilled in the art would have to extensively test many subjects at pre-clinical stages. Since each prospective embodiment (for example, each compound together with each form of cancer) would have to be empirically tested, an undue amount of experimentation would be required to practice the invention as it is claimed in its current scope, because the specification provides inadequate guidance to do otherwise.
One way to overcome this rejection would be to amend the affected claims to recite non-preventive/prophylactic/non-curing embodiments consistent with the original disclosure, for example, embodiments comprising “slowing, halting or reversing the progression of cancer and/or reducing the symptoms of cancer”, or the like.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36, 38, 40 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “an XRPD pattern comprising peaks as set forth in Figure 14” (which could include, for example, 1 peak, 2 peaks, a dozen peaks, or all of the observed peaks) , and the claim also recites “an XRPD pattern comprising peaks at diffraction angles 2-Theta of 7.3°, 9.4°, 10.1°, 12.5°, 13.6° and 23.4° ± 0.2”, which is a statement of the range/limitation of different scope. Additionally, the claim recites “or an XRPD pattern substantially similar to the pattern as set forth in Figure 14”, which represents subject matter of yet another scope. The claim is considered indefinite because there is a question or doubt as to what the claimed scope actually is, where it is unclear if the recitations of different scope are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) are all actually a required feature of the claims.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
Claim 36 has an analogous issue, also rendering the claim indefinite.
Claim  41 recites the phrase “[t]he pharmaceutical composition of claim 37, which is an aqueous composition, wherein the co-crystal is dissolved or dispersed…”.  There is insufficient antecedent basis for this limitation (i.e., a dissolved co-crystal) in the claimed composition, as the antecedent claims recite a “co-crystal”, not a “dissolved” co-crystal, which the ordinary artisan would recognize as failing to comprise a co-crystal at all.  Accordingly, embodiments of the claimed composition wherein the “co-crystal is dissolved” clearly lie outside the scope of its antecedent claim(s), rendering claim 41 indefinite.
Due to the above issues, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Allowable Subject Matter
Claims 32-33, 35, 37, 39, 42 and 47-51 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070. The examiner can normally be reached 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN M MAURO/Primary Examiner, Art Unit 1625